DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 09/17/2019, in which claims 1-4, 8-14, 17-18, 23-26, 28 and 30-31 are currently pending. The application is a national stage entry of PCT/IL2018/050135, International Filing Date: 02/07/2018 and claims foreign priority to 251636 , filed 04/06/2017.

Election/Restrictions
2- In their latest response on 06/23/2021, the Applicants elected without traverse to prosecute the invention of Berlatzky, group I, claims 2-4, 8-12 and 31, dependent of generic claims 1 and 30.  
Claims 13-18, 23-26, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2021.

Information Disclosure Statement
3- The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors, even though many typos were encountered. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3- The drawings were received on 09/17/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-4, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “with respect to a general direction of propagation of input light through the system”, the underlined clauses appear to present antecedence issues.
Claims 2-4, 8-12 are similarly rejected by virtue of their dependence on claim 1.
As to claim 4, which reads “with respect to a diffraction limited spot of light collected by detection system”, the underlined clauses appear to present antecedence issues.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-4, 8-12 and 30- 31 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hongxin et al. (JP 6259825, cited by Applicants and of which an Espacenet English translation is used).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


As to claims 1-2 and 30, Hongxin teaches an optical detection system and its method of use (Figs. 1-33, Abstract), comprising: 
an encoder (120 or the module 11/12) having a plurality of similar unit cells (Figs. 1, 7, 21-22, 34-37, ¶ 28-30, 62-66 for ex.; Na times Nb cells); and 
an array of sensor cells (¶30-32, 62-69, 71-72; photodetectors 122 with MaxMb pixels) located at a distance downstream of said unit cells with respect to a general direction of propagation of input light through the system (Figs. 1-2 for ex.); 
wherein said array of sensor cells defines a plurality of sub-array unit cells (Figs. 21-22), each of the plurality of sub-array unit cells corresponding to a unit cell of said plurality of similar unit 
wherein said encoder is configured to apply predetermined modulation to input light collected by the optical detection system, such that each of the plurality of similar unit cells of said encoder directs a portion of the collected input light incident thereon onto one of the plurality of sub-array unit cells corresponding therewith and one or more neighboring sub- array unit cells within a predetermined proximity region (¶ 62-71, 102, 111-112 for ex. and Equations 5-6, 15); and 
wherein said predetermined number M is determined in accordance with a predetermined number of sub-arrays unit cells within the predetermined proximity region and (Claim 2) wherein said predetermined number M of sensor elements of the plurality of sub-array unit cells is selected to satisfy a condition that 
    PNG
    media_image1.png
    34
    133
    media_image1.png
    Greyscale
, where nR is said predetermined number of neighboring sub-arrays unit cells within the predetermined proximity region (Figs. 21-22; the number of subarrays is four and that of the pixels in each subarray is nine);
and generating intensity map associated with output of said array of sensor cells in response to collected optical radiation (Figs. 12-18 for ex.); processing said intensity map in accordance with data about said predetermined modulation function for determining a mutual coherence function of the collection light (¶ 67-69, 79-81 and Equations 7-10 for ex.).
As to claim3, Hongxin teaches the optical detection system of claim 1, wherein said predetermined number M of sensor elements of the plurality of sub-array unit cells is selected in accordance with predetermined number of coherence matrix basis functions selected for use in reconstruction of mutual coherence information of the collected input field (¶ 49-61, regions of 

As to claim 4, Hongxin teaches the optical detection system of claim 1, wherein an arrangement of said plurality of unit similar cells of the encoder defines a discretized unit measure of the collected light (each lens 124 represents a discrete unit of light collection unit), a physical dimension of said unit cell of the encoder is defined by predetermined requirements with respect to a diffraction limited spot of light collected by detection system (¶ 30-31 for ex.; each unit 124 is selected to image a focused point P on 122 from a parallel light, i.e diffraction limited spot).  

As to claims 8-9, Hongxin teaches the optical detection system of claim 1, wherein said encoder is configured to apply predetermined modulation to input light within a predetermined wavelength range such a modulation functions thereof being substantially similar for a selected wavelength range and (claim 9) wherein said encoder is configured to apply one or more predetermined modulations to input light within a set of one or more wavelength ranges that said encoder defines a modulation function for each wavelength range within said set (lenses 124 appears substantially similar therefore affecting the incident light for each wavelength of a specific wavelength range in similar ways with a similar transfer function, i.e. modulation function).  

As to claim 10, Hongxin teaches the optical detection system of 1, wherein said array of sensor cells comprises sensor cells (photodetectors or pixels 122a/b) configured for detecting light intensity of two or more wavelength ranges separately (¶ 21, 45, 129 for ex. indicates the 

As to claim 11, Hongxin teaches the optical detection system of claim 1, further comprising a control unit (13) configured and operable for receiving input data collected by the array of sensor cells and processing said input data in accordance with data about modulation function of said encoder to determine data indicative of mutual coherence of input light collected by the encoder (¶ 24, 31, 38 for ex.).  

As to claims 12 and 31, Hongxin teaches the optical detection system of claim 11, wherein said control unit is configured and operable for determining, in accordance with pre-provided data about modulation function of said encoder, a set of coefficients providing intensity patterns associated with data collected by the array of sensor cells (Equations 7-10), and for utilizing said set of coefficients to determine mutual coherence of input light collected by the encoder being an algebraic sum of predetermined coherence basis functions having said set of coefficients (Equations 7-10, ¶ 24, 31, 38, 73-77 for ex.).


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.



The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886